DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/13/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a carbide based coating and a diamond-like carbon coating”. However, claim 15 already recites these limitations. The limitations of claim 21 must be amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland, III et al. (US Pub. No. 2014/0265145) in view of McLeod (US Patent No. 7,581,734) and Kasai et al. (JP2006266285A).
Regarding claim 1, the Copeland, III et al. (hereinafter Copeland) reference discloses a seal assembly (Fig. 2) comprising: 
a housing (34) including a seal flange (flange of 34) at least partially defining a seal opening (seal opening of 34); and 
a carbon seal (44) located at least partially in the seal opening and including a first axially facing surface (axial face of 44 in contact with 34) and the carbon seal is fixed from rotation relative to the housing (Fig. 2); wherein 
the seal flange includes an axially facing surface (axial face of 34 in contact with 44) having a coating (36).
However, the Copeland reference fails to explicitly disclose the axially facing surface of the seal flange having the coating that is carbide based and a diamond-like carbon coating in engagement with the first axially facing surface on the carbon seal.
The McLeod reference, a seal, discloses coating a seal and/or housing (Col. 2, Lines 22-32).
It would have been obvious to one of ordinary skill in the art at the time of filing to coat the housing in the Copeland reference in view of the teachings of the McLeod reference in order to provide a secondary seal.
The Kasai et al. (hereinafter Kasai) reference, a seal, discloses using a carbide based layer and a DLC layer over the carbide base layer (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the coating of the McLeod reference with a carbide based layer and DLC layer in view of the teachings of the Kasai reference in order to provide a membrane having high shock resistance (Kasai, Abstract).
Regarding claim 2, the Copeland reference, as modified in claim 1, discloses the carbide based coating is in direct contact with the seal flange (e.g. Copeland, Fig. 2).
Regarding claim 3, the Copeland reference, as modified in claim 2, discloses the diamond-like carbon coating is in direct contact with the carbide based coating at a coating interface (e.g. Copeland, Fig. 2) and the carbon seal and the diamond-like carbon coating is spaced from the seal flange by the carbide based coating (Copeland, Fig. 2 and Kasai, Abstract)).
Regarding claim 6, the Copeland reference, as modified in claim 1, discloses the carbide based coating and the diamond-like carbon coating create an axial separation between the seal flange and the carbon seal (e.g. Copeland, Fig. 2).
Regarding claim 9, the Copeland reference, as modified in claim 1, discloses the carbide based and the diamond-like carbon coating separate the housing from contacting the carbon seal (Copeland, Fig. 2).
Regarding claim 11, the Copeland reference, as modified in claim 10, discloses the carbon seal includes a first axial dimension and the radially inner contact surface includes a second axial dimension less than the first axial dimension (Copeland, Fig. 3).
Regarding claim 13, the modified Copeland reference, discloses the invention substantially as claim in claim 1.
However, the modified Copeland reference fails to explicitly disclose the carbide based coating is between 76 and 152 micrometers thick.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the carbide based coating between 76 and 152 micrometers thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to maximize seal life and minimize manufacturing costs. In re Aller, 105 USPQ 233.
Regarding claim 14, the modified Copeland reference, discloses the invention substantially as claim in claim 1.
However, the modified Copeland reference fails to explicitly disclose the diamond-like carbon coating is approximately 1 micrometer thick.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the DLC coating approximately 1 micrometer thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to maximize seal life and minimize manufacturing costs. In re Aller, 105 USPQ 233.
Regarding claims 15-17, the methods are obvious in view of the rejections of claims 1-4 and 6-14 in view of the modified Copeland reference above.
Regarding claim 18, the modified Copeland reference discloses the invention substantially as claimed in claim 17.
However, the modified Copeland reference fails to explicitly disclose rotating a shaft adjacent the carbon seal and the shaft includes a velocity of at least 152 m/s relative to a radially inner contact surface of the carbon seal.
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the shaft at the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide enough power for the system. In re Aller, 105 USPQ 233.
Regarding claim 19, the limitations are admitted prior art, see Non-Final Office action dated 4/14/22.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland in view of McLeod and Kasai as applied to claims 1-3, 6, 9, 11, and 13-19 above, and further in view of Theodore (US Pub. No. 2002/0079647).
Regarding claim 4, the Copeland reference, as modified in claim 1, discloses the carbide based coating includes at least one of a tungsten carbide-cobalt or a chromium carbide (Kasai, Abstract), and the carbide based coating and the diamond-like carbon coating extend circumferentially with the seal flange (Copeland, Fig.2).
However, the modified McLeod reference fails to explicitly disclose the carbon seal includes an electrocarbon grade carbon.
The Theodore reference, a face seal, discloses a rotating seal being made of different materials including ceramic or an electrocarbon grade carbon (Para. [0002]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carbon seal to be made of electrocarbon grade carbon in the modified Copeland reference in view of the teaching of the Theodore reference in order to provide the desired wear properties and since the materials are well known equivalents in the art that would provide predictable results.
Regarding claim 7, the modified Copeland reference discloses the invention substantially as claimed in claim 1.
However, the modified Copeland reference fails to explicitly disclose the carbon seal includes an electrocarbon grade carbon.
The Theodore reference, a face seal, discloses a rotating seal being made of different materials including ceramic or an electrocarbon grade carbon (Para. [0002]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carbon seal to be made of electrocarbon grade carbon in the modified Copeland reference in view of the teaching of the Theodore reference in order to provide the desired wear properties and since the materials are well known equivalents in the art that would provide predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland  in view of McLeod and Kasai as applied to claims 1-3, 6, 9, 11, and 13-19 above, and further in view of Haas et al. (US Pub. No. 2015/0345642).
Regarding claim 8, the modified Copeland reference discloses the invention substantially as claimed in claim 1.
However, the modified Copeland reference fails to explicitly disclose the diamond-like carbon coating is silicon doped.
The Haas et a. (hereinafter Haas) reference, a face seal, discloses doping a DLC layer with silicon (Para. [0029]).
It would have been obvious to one of ordinary skill in the art at the time of filing to dope the DLC layer of the modified Copeland reference with silicon in view of the teachings of the Hass reference in order to provide different characteristics to the seal such as low friction, high wear resistance, high scuffing resistance, and high galling resistance.

Claims 10, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland in view of McLeod and Kasai as applied to claims 1-3, 6, 9, 11, and 13-19 above, and further in view of Hwang (US Patent No. 6,145,843).
Regarding claim 10, the modified McLeod reference discloses the invention substantially as claimed in claim 1, including a shaft (Copeland, 32) located adjacent a radially inner surface of the carbon seal (Copeland, Fig. 2). 
However, the modified Copeland reference fails to explicitly disclose the radially inner surface being a contact surface.
The Hwang reference, a carbon seal, discloses modifying the sealing system from only a radial sealing surface (Fig. 6) to having both a radial and axial sealing surface (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sealing system in the modified Copeland reference to include the components to have both radial and axial seal surfaces in view of the teachings of the Hwang reference in order to more evenly balance forces (Hwang, Abstract).
Regarding claim 12, the Copeland reference, as modified in claim 10, discloses the radially inner contact surface is located on an inner side of the carbon seal (Hwang, Fig. 1) and forms a projection (Hwang, 60) on the carbon seal for engaging the shaft (Hwang, Fig. 1).
Regarding claim 21, the Copeland McLeod reference discloses the invention substantially as claimed in claim 16, including a first axial dimension (Copeland, e.g. the whole dimensional width of the seal); and
the carbon seal is located at least partially in a seal opening (Copeland, seal opening of 34) in the housing with the seal opening at least partially defined by a seal flange (Copeland, flange of 34); and
the carbon seal including a first axially facing surface and the seal flange includes an axially facing surface having a carbide based coating and a diamond-like carbon coating in engagement with the first axially facing surface of the carbon seal (Copeland, Fig. 2).

However, the modified Copeland reference fails to explicitly disclose a radially inner contact surface including a second axial dimension less than the first axial dimension, and the radially inner contact surface engages the shaft.
The Hwang reference, a carbon seal, discloses modifying the sealing system from only a radial sealing surface (Fig. 6) to having both a radial and axial sealing surface (Fig. 1), wherein the radially inner contact surface includes a second axial dimension (e.g. axial dimension of protrusion 60).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sealing system in the modified Copeland reference to include the components to have both radial and axial seal surfaces in view of the teachings of the Hwang reference in order to more evenly balance forces (Hwang, Abstract).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland in view of McLeod and Kasai as applied to claims 1-3, 6, 9, 11, and 13-19 above, and further in view of Theodore and Hwang.
Regarding claim 22, the modified Copeland reference discloses the invention substantially as claimed in claim 1, including the seal flange extends in a circumference direction (Copeland, Fig. 2) and a first axial dimension (Copeland, e.g. the whole dimensional width of the seal).
However, the modified Copeland reference fails to explicitly disclose the carbon seal includes an electrocarbon grade carbon and a radially inner contact surface including a second axial dimension less than the first axial dimension, and the radially inner contact surface engages the shaft.
The Theodore reference, a face seal, discloses a rotating seal being made of different materials including ceramic or an electrocarbon grade carbon (Para. [0002]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carbon seal to be made of electrocarbon grade carbon in the modified Copeland reference in view of the teaching of the Theodore reference in order to provide the desired wear properties and since the materials are well known equivalents in the art that would provide predictable results.
The Hwang reference, a carbon seal, discloses modifying the sealing system from only a radial sealing surface (Fig. 6) to having both a radial and axial sealing surface (Fig. 1), wherein the radially inner contact surface includes a second axial dimension (e.g. axial dimension of protrusion 60).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sealing system in the modified Copeland reference to include the components to have both radial and axial seal surfaces in view of the teachings of the Hwang reference in order to more evenly balance forces (Hwang, Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675